DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9, 13-22) in the reply filed on January 07, 2022 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	None of the instant claims invoke U.S.C. 112 (f).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-9, 13-14, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2018/0220486 A1 to TSENG et al. (“Tseng”).
As to claim 1, Tseng discloses a method, performed by a User Equipment, UE, for communicating within a telecommunications network (para. 0030, UE in 5G-RAN), 
As to claim 2, Tseng further discloses the method of claim 1 wherein the request to resume communication comprises an RRCResumeRequest message (para. 0046-0047, RRC resume procedure; claim 6, RRC resume procedure comprises RRC resume request).
As to claim 4, Tseng further discloses the method of claim 1 wherein the instruction to release and redirect identifies the RAT in which cell selection is to be performed (para. 0051, target cell 306 may require UE 302 to rebuild a new RRC connection by sending RRC resume response (new RRC connection) to UE 302. Then, UE 302 may clear the stored UE context and then start RRC connection establishment process with target cell 306).

As to claim 6, Tseng further discloses the method of claim 1 wherein attempting to establish or resume communication with the selected cell comprises attempting to establish communication with the selected cell (para. 0051, target cell 306 may require UE 302 to rebuild a new RRC connection by sending RRC resume response (new RRC connection) to UE 302. Then, UE 302 may clear the stored UE context and then start RRC connection establishment process with target cell 306).
As to claim 7, Tseng further discloses the method of claim 6 wherein attempting to establish communication with the selected cell comprises performing an RRC establishment procedure (para. 0051, target cell 306 may require UE 302 to rebuild a new RRC connection by sending RRC resume response (new RRC connection) to UE 302. Then, UE 302 may clear the stored UE context and then start RRC connection establishment process with target cell 306).
As to claim 8, Tseng further discloses the method of claim 1 wherein attempting to establish or resume communication with the selected cell comprises attempting to resume communication with the selected cell (para. 0051, target cell 306 may require UE 302 to rebuild a new RRC connection by sending RRC resume response (new RRC connection) to UE 302. Then, UE 302 may clear the stored UE context and then start RRC connection establishment process with target cell 306).
As to claim 9, Tseng further discloses the method of claim 8 wherein attempting to resume communication with the selected cell comprises performing an RRC resume 
As to claim 13, Tseng discloses a method, performed by a base station for communicating with a User Equipment, UE, within a telecommunications network (fig. 3, target cell with base station and UE), the method comprising: receiving, from the UE in a Radio Resource Control, RRC, INACTIVE state (para. 0045, UE is in RRC inactive state), a request to resume communication (para. 0046-0047, UE sends RRC resume procedure to target cell); and in response to receiving the request to resume communication, and without first sending to the UE an instruction to resume, sending, to the UE, an instruction to release and redirect (para. 0051, target cell 306 may require UE 302 to rebuild a new RRC connection by sending RRC resume response (new RRC connection) to UE 302. Then, UE 302 may clear the stored UE context and then start RRC connection establishment process with target cell 306; Note: no instruction to resume mentioned).
As to claim 14, Tseng further discloses the method of claim 13 wherein the request to resume communication comprises an RRCResumeRequest message (para. 0046-0047, RRC resume procedure; claim 6, RRC resume procedure comprises RRC resume request).
As to claim 16, Tseng further discloses the method of claim 13 wherein the instruction to release and redirect identifies a Radio Access Technology, RAT, in which cell selection is to be performed (para. 0051, target cell 306 may require UE 302 to 
As to claim 17, Tseng further discloses the method of claim 13 wherein the RAT in which cell selection is to be performed comprises a New Radio, NR, frequency or a Long Term Evolution. LTE. Frequency  (para. 0045, NR NB-IoT cell).
As to claim 18, Tseng further discloses the method of claim 13 further comprising, prior to sending the instruction to release and redirect, performing a context relocation (para. 0048, In step S330, target cell 306 may send an RRC resume response to UE 302 when target cell 306 obtains the UE context of UE 302 from source cell 304. In this case, the RRC resume response is a success message when the UE context of UE 302 is successfully obtained from source cell 304 by target cell 306.).
As to claim 19, Tseng further discloses the method of claim 18 wherein performing the context relocation further comprises the steps of: retrieving, from a last serving base station, a context associated with the UE (para. 0048, In step S330, target cell 306 may send an RRC resume response to UE 302 when target cell 306 obtains the UE context of UE 302 from source cell 304. In this case, the RRC resume response is a success message when the UE context of UE 302 is successfully obtained from source cell 304 by target cell 306.); sending, to an Access and Mobility Management Function, AMF, a path switch request (fig. 3, S334, target cell sends UE context release message to Source Cell); and receiving, from the AMF, a path switch request response (fig. 3, S336, Source cell sends UE packets forwarding to Target Cell).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 15, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0220486 A1 to TSENG et al. (“Tseng”) in view of U.S. Publication No. 2020/0404564 A1 to Kim et al. (“Kim”).
As to claim 3, Tseng discloses the method of claim 1 wherein the instruction to release and redirect comprises an RRC resume response message (para. 0051, RRC resume response, i.e. indicates to clear context (release)).
Tseng does not expressly disclose an RRCRelease message.
Kim discloses wherein the RRC release message is transmitted as a response to the RRC resume request message (claim 10, claim 20).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the RRC release message of Tseng into the invention of Kim. The suggestion/motivation would have been to support multiple access in next generation mobile communication systems (Tseng, para. 0002). Including the RRC release message of Tseng into the invention of Kim was within the ordinary ability of one of ordinary skill in the art based on the teachings of Tseng.

Tseng does not expressly disclose an RRCRelease message.
Kim discloses wherein the RRC release message is transmitted as a response to the RRC resume request message (claim 10, claim 20).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the RRC release message of Tseng into the invention of Kim. The suggestion/motivation would have been to support multiple access in next generation mobile communication systems (Tseng, para. 0002). Including the RRC release message of Tseng into the invention of Kim was within the ordinary ability of one of ordinary skill in the art based on the teachings of Tseng.
As to claim 21, Tseng discloses a wireless device for communicating within a telecommunications network (fig. 3, UE), the wireless device comprising: a radio interface (fig. 3, para. 0043, UE, implied for wireless communications), one or more processors (fig. 3, para. 0043, UE, implied for wireless communications functions); whereby the wireless device is operable to: while in a Radio Resource Control, RRC, INACTIVE state (para. 0045, UE is in RRC inactive state), send, to a base station, a request to resume communication (para. 0046-0047, UE sends RRC resume procedure to target cell; fig. 3, note cell has base station), and, without entering an RRC CONNECTED state, receive, from the base station, an instruction to release and redirect (para. 0051, target cell 306 may require UE 302 to rebuild a new RRC connection by sending RRC resume response (new RRC connection) to UE 302. Then, 
	Tseng does not expressly disclose and memory storing instructions executable by the one or more processors.
	Kim discloses with respect to a terminal at [paras. 0309, 0313] The memory 1r-30 stores data such as basic programs, application programs, and configuration information for the operation of the terminal. Further, the memory 1r-30 provides the stored data according to the request of the controller 1r-40, and [para. 0314] The controller 1r-40 controls the overall operations of the terminal. The controller 1r-40 transmits and receives a signal through the baseband processor 1r-20 and the RF processor 1r-10. Further, the controller 1r-40 records and reads data in and from the memory 1r-40. The controller 1r-40 may include at least one processor, and may include a communication processor (CP) performing a control for communication, an application processor (AP) controlling a higher layer such as the application programs, and a multiple connection processor 1r-42 controlling connections between multiple nodes.
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the terminal of Tseng into the invention of Kim. The suggestion/motivation would have been to support multiple access in next 
As to claim 22, Tseng discloses a base station for communicating with a User Equipment, UE, within a telecommunications network (fig. 3, target cell with base station and UE), the base station comprising: one or more processors (fig. 3, implied to perform operations); whereby the base station is operable to: receive, from the UE in a Radio Resource Control, RRC, INACTIVE state (para. 0045, UE is in RRC inactive state), a request to resume communication (para. 0046-0047, UE sends RRC resume procedure to target cell); and in response to receiving the request to resume communication, and without first sending to the UE an instruction to resume, send, to the UE, an instruction to release and redirect  (para. 0051, target cell 306 may require UE 302 to rebuild a new RRC connection by sending RRC resume response (new RRC connection) to UE 302. Then, UE 302 may clear the stored UE context and then start RRC connection establishment process with target cell 306; Note: no instruction to resume mentioned).
	Tseng does not expressly disclose and memory storing instructions executable by the one or more processors.
	Kim discloses at [para. 0320] The memory 1s-40 stores data such as basic programs, application programs, and setting information for the operation of the main base station. In particular, the memory 1s-40 may store the information on the bearer allocated to the accessed terminal, the measured results reported from the accessed terminal, etc. The memory 1s-40 may store information that is a determination criterion on whether to provide a multiple connection to the terminal or stop the multiple 
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the base station of Tseng into the invention of Kim. The suggestion/motivation would have been to support multiple access in next generation mobile communication systems (Tseng, para. 0002). Including the base station of Tseng into the invention of Kim was within the ordinary ability of one of ordinary skill in the art based on the teachings of Tseng.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  WO 2018/128020 A1 [see attached English translation] discloses at fig. 3, page 4 that the UE is in RRC_INACTIVE and then reselects a cell by sending an RRC Resume Request message, receiving an RRC resume message, then transitioning to RRC_CONNECTED and performing transmission and reception.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463